[Cite as State v. Blackman, 2017-Ohio-6889.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 105190




                                     STATE OF OHIO
                                                     PLAINTIFF-APPELLEE

                                               vs.

                                 WAYNE BLACKMAN
                                                     DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED



                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                  Case No. CR-15-598337-A

        BEFORE: S. Gallagher, J., Boyle, P.J., and Jones, J.

        RELEASED AND JOURNALIZED: July 20, 2017
ATTORNEY FOR APPELLANT

Thomas G. Haren
Seeley, Savidge, Ebert & Gourash Co., L.P.A.
26600 Detroit Road, Suite 300
Westlake, Ohio 44145


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor
By: Steven N. Szelagiewicz
Assistant Prosecuting Attorney
Justice Center - 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, J.:

      {¶1} Appellant Wayne Blackman appeals from the sentence imposed by the trial

court. Upon review, we affirm.

      {¶2} Appellant was charged under a nine-count indictment. He entered a plea of

guilty to attempted kidnapping as amended in Count 3, felonious assault as charged in

Count 4, and obstructing official business as charged in Count 9.         The trial court

sentenced appellant to a prison term of five years on Counts 3 and 4, and 12 months on

Count 9, each to run concurrently.

      {¶3} Appellant timely filed an appeal. He raises three assignments of error for

our review.

      {¶4} Under his first assignment of error, appellant claims a negotiated plea was not

adequately reflected on the record as required by Crim.R. 11(F).

      {¶5} Pursuant to Crim.R. 11(F), “[w]hen, in felony cases, a negotiated plea of

guilty or no contest * * * is offered, the underlying agreement upon which the plea is

based shall be stated on the record in open court.” “Crim.R. 11(F) does not contemplate

that punishment will be subject to plea bargaining, this being a matter either determined

expressly by statute or lying within the sound discretion of the trial court.” State v.

Diamond, 8th Dist. Cuyahoga No. 81330, 2002-Ohio-7256, ¶ 18, citing State v. Mathews,

8 Ohio App.3d 145, 146, 456 N.E.2d 539 (10th Dist.1982).
       {¶6} The record reflects that at the plea hearing, the plea agreement was stated on

the record. Pursuant to the plea agreement, appellant would plead guilty to Count 3 as

amended, and Counts 4 and 9 as charged, and the remaining counts would be dismissed.

Appellant entered his plea according to the plea agreement, and the remaining counts

were nolled. Appellant agreed that the court had not made any particular promise as to

the sentence that would be imposed in exchange for appellant entering the plea

agreement.

       {¶7} At the sentencing hearing, the trial court referenced that a “gentleman’s

agreement” was reached in chambers, and that the trial court promised a potential

sentence of five years or less. That agreement was not stated on the record at the time of

the plea. The cases relied upon by appellant are inapposite because they involved the

imposition of harsher sentences than those claimed to have been promised or negotiated

off the record.1

       {¶8} The state argues that it never agreed to a particular sentence. Further, at the

time of sentencing, the court indicated on the record that it had spoken to defense counsel

about potentially sentencing appellant to five years or less.          However, in light of

statements made at the sentencing hearing, the court indicated that it did not feel

compelled to limit itself to a five-year sentence, which it believed would be unjust. The

court gave appellant an opportunity to withdraw his plea and proceed to trial, and allowed


       1
          See State v. Grigsby, 2d Dist. Greene No. 02CA16, 2003-Ohio-2823; State v. Smith, 11th
Dist. Lake No. 98-L-104, 1999 Ohio App. LEXIS 2939 (June 25, 1999); State v. Drake, 9th Dist.
Summit No. 12859, 1987 Ohio App. LEXIS 6449 (Apr. 15, 1987).
appellant to confer with counsel.     Appellant decided not to withdraw his plea, and

sentencing proceeded.    The state never argued for a longer sentence, and appellant

received the sentence within the range he claims he was promised. Accordingly, no

prejudice or injustice occurred. Appellant’s first assignment of error is overruled.

       {¶9} Under his second assignment of error, appellant claims he was denied

effective assistance of counsel because his trial counsel failed to adequately preserve the

record concerning the promises made relating to the sentence the trial court would

impose.

       {¶10} In order to substantiate a claim of ineffective assistance of counsel, the

appellant must show “(1) deficient performance by counsel, i.e., performance falling

below an objective standard of reasonable representation, and (2) prejudice, i.e., a

reasonable probability that but for counsel’s errors, the proceeding’s result would have

been different.” State v. Perez, 124 Ohio St.3d 122, 2009-Ohio-6179, 920 N.E.2d 104, ¶

200, citing Strickland v. Washington, 466 U.S. 668, 687-688, 694, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989),

paragraphs two and three of the syllabus. The defendant has the burden of proving his

counsel rendered ineffective assistance. Perez at ¶ 223.

       {¶11} In this case, appellant has failed to demonstrate that he was prejudiced by

any failure to preserve the “gentleman’s agreement.”          The trial court placed the

agreement on the record at the time of sentencing, gave appellant an opportunity to

withdraw his plea, and imposed a total sentence of five years. Without the agreement,
appellant would have been facing a sentence of up to 17 years. Appellant’s second

assignment of error is overruled.

       {¶12} Under his third assignment of error, appellant claims the trial court erred by

sentencing him to prison without considering the statutory factors contained in R.C.

2929.12.

       {¶13} Although the trial court must consider the purposes of felony sentencing set

forth in R.C. 2929.11, as well as the sentencing factors set forth in R.C. 2929.12 when

sentencing a defendant on a felony, the trial court is not required to discuss the factors on

the record. State v. Wenmoth, 8th Dist. Cuyahoga No. 103520, 2016-Ohio-5135, ¶ 16;

see also State v. Wilson, 129 Ohio St.3d 214, 2011-Ohio-2669, 951 N.E.2d 381, ¶ 31.

Consideration of the appropriate factors can be presumed unless affirmatively

demonstrated otherwise. Wenmoth at ¶ 17. Further, a trial court’s statement in its

sentencing journal entry that it considered the required statutory factors alone is enough to

satisfy its obligations under R.C. 2929.11 and 2929.12. Id.

       {¶14} Here, the trial court stated in the sentencing entry that it had “considered all

required factors of the law” and found that “prison is consistent with the purpose of R.C.

2929.11.”    Further, the record reflects that before imposing sentence, the court had

reviewed the presentence investigation report, and the court heard from the state, defense

counsel, the defendant, and the victim. Appellant has not affirmatively demonstrated

that the court did not consider the required statutory factors.

       {¶15} Appellant’s third assignment of error is overruled.
       {¶16} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.     The

court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court

for execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


SEAN C. GALLAGHER, JUDGE

MARY J. BOYLE, P.J., and
LARRY A. JONES, SR., J., CONCUR